Citation Nr: 1636360	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  09-07 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served in the United States Air Force from September 1961 to August 1973, to include service in Vietnam.  The Veteran died in October 2007; the Appellant claims as his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO denied service connection for the Veteran's cause of death.


FINDINGS OF FACT

1. The death certificate shows that the Veteran died in October 2007.  His death certificate lists respiratory arrest due to intracerebral hemorrhage as the immediate cause of death.

2. At the time of his death, the Veteran was service connected for the following disabilities: hypothyroidism, posttraumatic stress disorder (PTSD) and type II diabetes mellitus due to herbicide exposure.

3. The evidence of record is in relative equipoise as to whether a service-connected disability contributed substantially or materially to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.312 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2015).  To the extent that there may be any deficiency of notice or assistance with respect to the Appellant's claim for service connection for the Veteran's cause of death, there is no prejudice to the Appellant in proceeding with adjudication given the favorable nature of the Board's decision.

Applicable Law and Analysis 

Death and indemnity compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312 (a).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  A contributory cause of death must be shown to have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c)(1).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death is based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay statements may serve to support a claim for service connection by reporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

By way of medical history, at the time of his death, the Veteran had the following comorbidities: hypertension, obesity, atrial fibrillation, obstructive sleep apnea, left ventricular dysfunction with an ejection fraction of 40 percent, mitral insufficiency, chronic low back pain, Barrett's esophagus and hyperlipidemia.  In October 2007, the Veteran also had a stroke.  See Private Records dated October 2007.  At the time of his death, the Veteran was service connected for PTSD, hypothyroidism, and type II diabetes mellitus.  

The Appellant avers that the Veteran's PTSD led to his death.  Specifically, the Appellant claims that the Veteran developed hypertension, a risk factor for vascular disease, as a result of his service-connected PTSD.  See Statement in Support of Claim dated July 10, 2008.

As a preliminary matter, the Board notes that the death certificate lists respiratory arrest due to intracerebral hemorrhage as the immediate cause of death.  There were no noted complaints, treatments, or manifestations related to either respiratory arrest or intracerebral hemorrhage in the service treatment records, nor is there any evidence to connect either of these conditions to service.  The Board finds that service connection for the immediate cause of death is not warranted on a direct basis.  As such, the ensuing analysis will focus on service connection for the immediate causes of death on a secondary basis.

A VA opinion was obtained in January 2008.  At that time, the examiner provided a negative nexus for the Veteran's cause of death.  The examiner reported that risk factors for the fatal vascular disease include hypertension, hyperlipidemia, and diabetes mellitus.  The examiner reported that a positive correlation between the Veteran's death and his diabetes was unlikely because of the recent onset and diagnosis of diabetes.  The examiner then stated that because PTSD is not known to cause the risk factors of vascular disease, the Veteran's service-connected PTSD was not directly or indirectly responsible for the Veteran's death.  Ultimately, the examiner concluded that the Veteran's treatment for atrial fibrillation, which was not service connected, placed the Veteran at a greater risk for intracerebral bleed than the general population; however, the examiner did not provide a definitive etiology of the immediate cause of the Veteran's death.  See VA Examination dated January 16, 2008; Addendum Email dated June 9, 2008.

After a Board remand, another VA opinion was sought in April 2013.  The examiner provided a negative nexus for the Veteran's cause of death.  The examiner reasoned that the Veteran's diabetes was unrelated to the Veteran's cause of death due to the recent diagnosis.  The examiner also noted that the Veteran's thyroid condition was not related to his death, as the condition was under control in the months immediately prior to the Veteran's death.  Lastly, the examiner opined the PTSD would not contribute to cerebral hemorrhage.  See VA Examination dated April 15, 2013.  

The Board remanded the appeal for a second time in 2015 to determine whether the Veteran's hypertension was related to his period of service, to include his exposure to herbicides.  A VA examiner opined that the Veteran's hypertension was unrelated to service for several reasons.  First, there was no in-service diagnosis of hypertension of record.  Also, the Veteran started his antihypertensive medication 16 years after separation from service, with no documentation in continuity or chronicity.  Further, the examiner reported that medical literature does not support the claim that hypertension is caused by exposure to herbicides.  See Email Correspondence dated February 25, 2016.

Also of record are letters from the Veteran's private treating doctor.  In his letters, Dr. J.F. opines that the Veteran's terminal condition, intracranial hemorrhage, was at least as likely as not related to his service connected disabilities, specifically his PTSD and diabetes.  Dr. J.F. reasoned that as a consequence of the Veteran's PTSD, he neglected his health, which led to morbid obesity and uncontrolled hypertension.  Further, these two conditions were partly responsible for the Veteran's death.  See Letters from Dr. J.F. dated November 14, 2007 and February 19, 2010.

Also, in support of her claim, the Appellant has submitted various medical literature and articles, indicating a possible correlation between PTSD and hypertension.  

The Board finds that the evidence is in equipoise as to whether the Veteran's PTSD contributed substantially or materially to the Veteran's cause of death.  The Veteran's treating physician has indicated that due to the Veteran's PTSD, he neglected his health, which led to various health conditions, such as morbid obesity and hypertension, which ultimately lead to the Veteran's death.  The three VA opinions all state that in general, PTSD does not cause vascular disease.  However, none of the VA opinions of record address the private doctor's positive nexus or reasoning, which was particular to the Veteran's case.  Thus, the Board finds that the opinion of the treating physician, which was specific to the Veteran's claim, to be more convincing than the general opinions of the VA examiners.  

As such, the Board finds that the Veteran's death is proximately due to or the result of his service-connected disabilities.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Accordingly, service connection for the Veteran's cause of death is granted. 



ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


